Citation Nr: 0032241	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Roxane Panarella



INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office in New 
York, New York (RO).

REMAND


The veteran claims that he was treated for a liver condition 
while on active duty and that he underwent a liver biopsy in 
1965 or 1966.  The veteran's service medical records are 
unavailable.  It is believed that they were destroyed by fire 
at the National Personnel Records Center in St. Louis, 
Missouri.  A review of Sick Reports and Morning Reports for 
the veteran's unit disclosed no information.

A VA hospitalization report from June to July 1961 shows that 
the veteran was admitted with a history of chest pain and 
complaints of epigastric pain and eyelid twitching.  
Diagnostic and laboratory testing, including blood tests and 
urinalysis, revealed no abnormalities.  The veteran was 
diagnosed with severe anxiety reaction.  The veteran was 
readmitted from April to May 1965 complaints of epigastric 
pain, dizziness, and nervousness.  It was noted that he had 
been treated for these symptoms since 1958; however, no 
objective findings were made.

Records from Community General Hospital dated December 1972 
to January 1973 shows that the veteran was discharged with 
diagnoses of acute myocardial infarction, arteriosclerotic 
heart disease, and gastritis.  Upon admission, the veteran 
provided a prior medical history of gastric ulcer, spastic 
colon, appendectomy, and tonsillectomy.

An April 1973 letter from a private physician noted that the 
veteran had recently been evaluated at the Cleveland Clinic 
and that he had significant coronary atherosclerotic heart 
disease and irritable colon syndrome.  The remainder of the 
examination was unremarkable.  Laboratory tests showed a 
normal enzyme profile with elevated serum triglycerides and 
preBeta lipoprotein pattern which was compatible with type IV 
hyperlipoproteinemia.  

VA outpatient records from 1973 through 1987 show that the 
veteran was treated for many conditions, including coronary 
artery disease, left posterior cerebral infarction, angina, 
anxiety and depression, epigastric pain, diabetes, and kidney 
stones.  In 1985, the veteran underwent a coronary artery 
bypass graft. (Submitted with waiver).  In September 1994, 
the veteran reported no history of hepatitis or jaundice on a 
dental questionnaire.  An ultrasound of the abdomen was 
performed in November 1994 due to recent complaints of right-
sided abdominal and mid-back pain, enlarged right kidney, and 
abnormal liver profiles in August and November 1994.  The 
ultrasound revealed a possibility of chronic parenchymal 
disease, and the impression was suggestion of chronic liver 
disease.  The veteran was followed for cirrhosis secondary to 
hepatitis C from 1995 through 1996.

A March 1996 letter from a private practitioner reported that 
the veteran had abnormal liver chemistries since at least 
1988.  A history of blood transfusions in 1984 at the time of 
a coronary artery bypass grafting was noted.  It was noted 
that the veteran was first seen in June 1995.  At that time, 
a CT scan showed evidence of ascites with a small nodular 
liver and an enlarged spleen.  A prolonged prothrombin time 
with a low platelet count precluded liver biopsy.  Hepatitis 
serology revealed a positive hepatitis C antibody and a 
positive protein catabolic rate.  The veteran was not a 
candidate for Interferon therapy because of the progression 
to cirrhosis.  Additional records from the same examiner show 
that the veteran underwent two large volume paracentesis and 
that he was hospitalized in May 1996 due to massive ascites.  
His diagnosis was identified as history of chronic liver 
disease secondary to hepatitis C with cirrhosis and recurrent 
ascites.

Records from Mt. Sinai Hospital dated June 1996 show that the 
veteran underwent a liver transplantation.  The findings of 
the pathology report were consistent with a history of 
hepatitis C.

A February 1997 letter from a private practitioner reported 
that he had been caring for the veteran since 1973.  He 
stated that the veteran had a history of hepatitis since 
military service.  He opined that the chronic hepatitis and 
the liver transplantation were related to the hepatitis 
during active service.  An April 1999 letter from the 
veteran's son stated that he remembered his father as always 
having a yellowish complexion.  He also remembered his father 
as always being ill with many problems, including heart, 
stomach, kidney, and liver ailments.

The Board finds that additional development is warranted.  A 
private examiner has indicated that he treated the veteran 
since 1973; however records dated beginning in 1973 are not 
of record.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991). 
"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 
147, 148 (1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his liver 
disability.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
The veteran should be requested to submit 
complete information regarding any health 
care professional who has rendered an 
opinion regarding the etiology of his 
liver disability.  He should also be 
informed of alternative resources to 
support his claim, including buddy 
statements, diaries, letters, etc.  If 
after making reasonable efforts, the RO 
is unable to obtain all of the relevant 
records so sought, the RO must provide 
the veteran with written notification 
that it was unable to obtain records with 
respect to the claim.  Such notification 
must be in compliance with Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A)  A copy of the notice must be 
associated with the claims file. 

2.  The RO should then afford the veteran 
a comprehensive examination by the 
appropriate medical specialist to 
determine the nature and etiology of any 
current liver disability.  The claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  Any indicated studies must be 
performed.  The examiner should report 
the veteran's history, all current 
complaints, and all examination findings 
in detail.  The examiner should 
specifically identify any disorders found 
and provide an opinion as to whether such 
is at least as likely as not, related to 
the veteran's military service.  Any 
opinions or conclusions expressed must be 
accompanied by complete rationale.

The RO must inform the veteran of all 
potential consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the issue on appeal 
considering all laws and regulations.  




The RO must review the claims file and ensure that all 
notification and 
development action required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing of this 
case in light of the changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that is subsequently 
provided by the Department, including, among others things, 
final regulations and General Counsel precedent opinions.  
Any binding and pertinent court decisions that are 
subsequently issued also should be considered.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative, if any, should be provided 
with a supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
NADINE W. BENJAMIN
Acting Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





 

